Fl LE
       IN CLERKS OFFICE
aJPReME COURT, STATE OF WAIIIRmll




                                                                                      ·-···-.I!JJI'''




   IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                           )
  STATE OF WASHINGTON,                     )
                                           )            No. 89830-8
                             Respondent,   )
                                           )
           v.                              )            ENBANC
                                           )
  ODIES DELANDUS WALKER,                   )
                                           )            Filed:       JAN 2 2 2015
                             Petitioner.   )
  _______________________)

           YU, J.- Odies Delandus Walker was convicted as an accomplice to first

   degree murder, first degree assault, first degree robbery, solicitation, and

   conspiracy. The primary question in this case is whether those convictions must be

   reversed in light of the PowerPoint presentation the prosecuting attorney used

   during closing argument. That presentation repeatedly expressed the prosecutor's

   personal opinion on guilt-over 100 of its approximately 250 slides were headed

   with the words "DEFENDANT WALKER GUILTY OF PREMEDITATED

   MURDER," and one slide showed Walker's booking photograph altered with the

   words "GUILTY BEYOND A REASONABLE DOUBT," which were

   superimposed over his face in bold red letters. The prosecutor also appealed to
State v. Walker, No. 89830-8


passion and prejudice by juxtaposing photographs of the victim with photographs

of Walker and his family, some altered with the addition of inflammatory captions

and superimposed text. While the prosecutor is entitled to draw the jury's attention

to admitted evidence, those slides, as presented, served no legitimate purpose.

Their prejudicial effect could not have been cured by a timely objection, and we

cannot conclude with any confidence that Walker's convictions were the result of a

fair trial. Consistent with both long-standing precedent and our recent holding in In

re Personal Restraint ofGlasmann, 175 Wash. 2d 696, 286 P.3d 673 (2012), we must

reverse Walker's convictions and remand for a new trial.

                       FACTS AND PROCEDURAL HISTORY

       We summarize the underlying facts to provide a context for our decision in

this case. The State's evidence supports the following version of the events.

       During the relevant time period, Walker lived with his girlfriend, Tonie

Marie Williams-Irby; several of their children; and Walker's cousin, Calvin Finley.

Williams-Irby worked at a Walmart in Lakewood as a department manager.

Williams-Irby told Walker, Finley, and another friend (Jonathan) that she knew·

what time an armored truck arrived each day to pick up the store's daily receipts

and knew the average daily amount of those receipts from staff meetings. Several

weeks later, Walker discussed the armored truck with Finley and Jonathan, saying

it would be "easy money." 7 Verbatim Report of Proceedings (VRP) at 656.



                                          2
State v. Walker, No. 89830-8


       Jonathan was later excluded from the robbery discussions. Other potential

participants were considered, and ultimately Walker, Finley, and their friend

Marshawn Turpin made a plan to rob the armored truck "custodian." 4 VRP at 170.

During this preliminary planning stage, Walker and Finley discussed the possibility

that Finley might need to shoot the armored truck custodian. Walker told Finley to

"do what you got to do," 7 VRP at 665, and that Walker would provide a gun.

Williams-Irby was aware of these plans and would regularly answer Walker's

questions about the amount of the store's daily receipts.

       On the day of the crime, Walker drove Williams-Irby to work and asked her

to find out what the day's receipts would be. Williams-Irby went to the daily staff

meeting and reported to Walker that the day's receipts totaled $207,000. Walker

and Finley then drove to the Walmart in a white Buick Oldsmobile. Turpin arrived

in a gold Nissan Maxima, then entered the parked Buick. When the armored truck

arrived to pick up the money, Finley and Turpin entered the store while Walker

remained in the Buick. Finley was armed with a handgun. As the armored truck

custodian reached the store entrance to leave, Finley and Turpin approached him

and Finley shot him in the head, killing him. Finley and Turpin grabbed the money

bag and fled in the Buick. Walker drove them to an alley behind a friend's house to

ditch the car. Walker later returned to the Walmart to pick up the gold Nissan.




                                          3
State v. Walker, No. 89830-8


       When Williams-Irby returned home from work, Walker told her that they

needed to go to where he had left the Buick so he could wipe away his fingerprints.

When they got there, police officers were milling around the car, so they left and

drove to another friend's house (AI Trevino). Williams-Irby testified that on the

way to Trevino's house, Walker told her that he was in the white Buick in the

Walmart parking lot and was on the phone with Finley during the robbery. When

Finley asked for the money, the armored truck driver laughed, so Walker told

Finley to "kill the mother fucker." 8 VRP at 729.

       Finley and Turpin were already at Trevino's house when Walker and

Williams-Irby arrived. After distributing some of the cash, Walker, Finley, and

Turpin placed the clothes they were wearing during the robbery and the now-

empty money bag into a plastic bag, which Finley discarded in a nearby river.

       Walker and Williams-Irby left Trevino's house after about 30 minutes and

drove to a motel in Fife where Walker met up with Finley and Trevino. Walker and

Williams-Irby then drove to a Walmart in Federal Way, and Walker bought two

safes and a video game system. Walker kept one safe for himself and drove back to

Fife to give the other safe to Finley. Walker and Williams-Irby then returned home,

where Walker put a gun and his share of the robbery proceeds in his safe and put

the safe and the video game system in his bedroom closet.




                                          4
State v. Walker, No. 89830-8


       Walker then took Williams-Irby and their children out for dinner at Red

Lobster. At dinner, Walker told Williams-Irby's son, "This is how you murder

these niggers and get this money." Jd. at 773. Walker paid the bill for the meal,

nearly $200, in cash. Police pulled over and arrested Walker and Williams-Irby as

they drove home from the restaurant. Williams-Irby told police she didn't know

anything. When interviewed by police, Walker denied having any involvement

with the robbery.

       Williams-Irby was charged and, after entering into a plea agreement with the

State, testified against Walker consistent with the above factual summary. The

State charged Walker as an accomplice to aggravated first degree premeditated

murder, first degree felony murder, first degree assault, first degree robbery, first

degree solicitation to commit robbery, and first degree conspiracy to commit

robbery. The State also sought deadly weapon enhancements for the murder,

assault, and robbery charges.

       In opening statements, the prosecutor said:

              When the police question the defendant, he is being-he is
       adamant. He is cursing. He is yelling. He is swearing. He is saying he
       didn't have any idea why the police stopped him. Why did you arrest
       me? I didn't do anything. I had nothing to do with it. My wife,
       Williams-Irby, she didn't have anything to do with this. He is lying
       like crazy to the police. Williams-Irby pled guilty to second-degree
       murder, and she will tell you what she had to do with it. He told the
       cops he didn't have anything to do with it.
              ... At the close of this case, we are going to ask you to convict
       the defendant of each one, every one of these righteous charges that


                                           5
  ,
State v. Walker, No. 89830-8


       have been filed against him.

Suppl. VRP (Mar. 7, 2011) at 48, 52. Walker's counsel did not object to these

statements.

       During closing remarks, the prosecutor utilized a PowerPoint presentation

made up of approximately 250 slides. Over 100 of those slides have the heading

"DEFENDANT WALKER GUILTY OF PREMEDITATED MURDER." Pl.'s

Ex. 243, at 6-7,9-49, 54, 56-59,61-66, 68-77. Two slides have the heading

"DEFENDANT WALKER GUILTY OF ASSAULT IN THE FIRST

DEGREE," id. at 83, and three have the heading "DEFENDANT WALKER

GUILTY OF SOLICITATION TO COMMIT ROBBERY," id. at 85-86. The

PowerPoint also includes a slide superimposing the words "GUlL TY BEYOND A

REASONABLE DOUBT" over Walker's booking photo.Jd. at 87. The record

contains only grayscale copies of the slides, but the briefing indicates that the

lettering was in bright red. See Pet'r's Suppl. Br. at 2.




                                            6
State v. Walker, No. 89830-8


Pl.'s Ex. 243, at 87.

         There is a series of slides suggesting Walker is guilty because he used the

stolen money for video games and lobster. The first asserts, "Defendant Walker is

GUILTY as an ACCOMPLICE to the murder because he SPLURGED ON

FRIVOLOUS THINGS." Id. at 63. The next slides explain that those splurges

included "[two] safes, a WII [sic] and several games at the Federal Way Walmart,"

as well as "$200.00 for dinner at the Red Lobster." Jd. at 63-64. The next slide is a

photo of Walker and his family happily eating that dinner. Id. at 64.


        DEFENDANT WALKER GUlLTV OF                            DEFENDANT WALKER GUlLTY
           PREMEDITATED MURDER                                   PREMEDITATED MURDER
                                                                   t'U5:FeNDANT SPLURGED
       (28} O~fendant Walker is GUlLTY as an
       ACCOMPLICE to th~ murder kliflState v. Walker, No. 89830-8


Id. at 63-64.

       Several other slides include photographs that were admitted exhibits, but

altered with captions, headings, and superimposed text. For example, one slide is a

photograph of money seized by police with the heading "MONEY IS MORE

IMPORTANT THAN HUMAN LIFE":




Id. at 5. It was not alleged that Walker, or anyone else, actually said those words.

       Another particularly problematic example of admitted exhibits altered with

inflammatory text comes near the end of the presentation. First, a slide depicts an

in-life photograph of the victim with a superimposed heading reading

"DEFENDANT'S GREED AND CALLOUS DISREGARD FOR HUMAN

LIFE" and text detailing the money stolen and its distribution amongst the

participants.Jd. at 88. That slide is juxtaposed with the one immediately following

it, the same photograph of Walker and his family eating dinner at the Red Lobster

used earlier, but this time with a caption "'THIS IS HOW YOU MURDER AND


                                           8
State v. Walker, No. 89830-8


ROB NIGGERS NEXT TIME IT WILL BE MORE MONEY."' !d. at 89. Next

comes Walker's booking photograph, altered with the caption, '"WE ARE

GOING TO BEAT THIS,"' contrasted with the final image, an in-life photograph

of the victim. !d.




    'WE


!d. at 88-89.

       During the State's closing, Walker's attorney unsuccessfully objected to the

State's discussion of premeditation and a slide analogizing premeditation to




                                         9
State v. Walker, No. 89830-8


stopping at a railroad crossing. 12 VRP at 1376-80. However, Walker's counsel

never objected to the PowerPoint slides referenced here.

       Walker did not testify, and he was subsequently convicted of all charges. He

appealed his convictions, claiming prosecutorial misconduct, improper jury

instructions, and ineffective assistance of counsel. In a partially published opinion,

the Court of Appeals affirmed the convictions. State v. Walker, 178 Wash. App. 478,

315 P.3d 562 (2013) (published in part). Walker petitioned for review. 1 The State

did not file an answer to Walker's petition, 2 and we granted review. State v.

Walker, 180 Wash. 2d 1002, 321 P.3d 1206 (2014).

                                          ANALYSIS

I.     Prosecutorial misconduct violated Walker's right to a fair trial

       Walker argues that the prosecutor committed reversible misconduct

primarily in the PowerPoint presentation used during closing argument. 3 We

recently addressed this very same issue in Glasmann, 175 Wash. 2d 696, and it is

regrettable that some prosecutors continue to defend these practices and the


1
 Because we reverse Walker's convictions due to prosecutorial misconduct, we do not reach
Walker's claim that he received ineffective assistance of counsel.
2
 In its supplemental brief, the State reasserts the cross assignment of error it raised on direct
appeal. That issue is not properly before us, and we will not consider it. RAP 13 .4( d).
3
  Walker also contends the prosecutor committed misconduct during opening statements. The
prosecutor's assertion that Walker was "lying like crazy" because his statements to the police
conflicted with Williams-Irby's testimony, Suppl. VRP (Mar. 7, 2011) at 48, improperly
vouched for Williams-Irby's credibility. State v. Allen, 176 Wash. 2d 611, 631, 294 P.3d 679
(2013). We need not determine whether it was reversible error because the impropriety of the
prosecutor's closing was so egregious.


                                                 10
State v. Walker, No. 89830-8


validity of convictions obtained by using them. We reject the State's arguments

that Glasmann is materially distinguishable and should be disavowed in part and

hold that, as in Glasmann, the State's PowerPoint presentation requires reversal of

Walker's convictions.

       A.     The prosecutor's duty is to seek justice, not merely convictions

       We have had numerous occasions to point out the dual roles of a prosecutor.

"A prosecutor must enforce the law by prosecuting those who have violated the

peace and dignity of the state by breaking the law." State v. Monday, 171 Wash. 2d
667, 676, 257 P.3d 551 (2011) (citing State v. Case, 49 Wash. 2d 66, 70-71, 298 P.2d
500 (1956) (quoting People v. Fielding, 158 N.Y. 542, 547, 53 N.E. 497 (1899))).

At the same time, a prosecutor "functions as the representative of the people in a

quasijudicial capacity in a search for justice." Id. A prosecutor does not fulfill

either role by securing a conviction based on proceedings that violate a defendant's

right to a fair trial-such convictions in fact undermine the integrity of our entire

criminal justice system. We fail to appreciate why the prosecutor felt these slides

were necessary to secure a conviction, and remain committed to the words of

Fielding, which resonate as strongly today as when they were first made over 100

years ago:

       "[A] public prosecutor ... is a quasi-judicial officer, representing the
       People of the state, and presumed to act impartially in the interest only
       of justice. If he lays aside the impartiality that should characterize his
       official action to become a heated partisan, and by vituperation of the


                                           11
State v. Walker, No. 89830-8


       prisoner and appeals to prejudice seeks to procure a conviction at all
       hazards, he ceases to properly represent the public interest, which
       demands no victim, and asks no conviction through the aid of passion,
       sympathy or resentment."

Id. at 676 n.2 (alterations in original) (quoting Fielding, 158 N.Y. at 547, quoted

with approval in Case, 49 Wash. 2d at 70-71).

       Attorneys may use multimedia resources in closing arguments to summarize

and highlight relevant evidence, and good trial advocacy encourages creative use

of such tools. Moreover, closing arguments are an opportunity for counsel to argue

reasonable inferences from the evidence. However, advocacy has its limits, and a

prosecutor has the duty to "subdue courtroom zeal," not to add to it, in order to

ensure the defendant receives a fair trial. State v. Thorgerson, 172 Wash. 2d 438, 443,

258 P.3d 43 (2011); see State v. Reed, 102 Wash. 2d 140, 147, 684 P.2d 699 (1984)

(Prosecutors are "public officers whose 'devotion to duty is not measured, like the

prowess of the savage, by the number of their victims."' (quoting State v.

Montgomery, 56 Wash. 443,447-48, 105 P. 1035 (1909))).

       In reversing Walker's convictions, we do not retreat from the general rule

that a defendant should contemporaneously object to improper comments. Proper

and timely objections provide the trial court an opportunity to correct the

misconduct and caution jurors to disregard it. It prevents abuse of the appellate

process and saves the substantial time and expense of a new trial. State v. Emery,

174 Wash. 2d 741, 761-62, 278 P.3d 653 (2012). However, the failure to object will


                                          12
State v. Walker, No. 89830-8


not prevent a reviewing court from protecting a defendant's constitutional right to

a fair trial. "An objection is unnecessary in cases of incurable prejudice only

because 'there is, in effect, a mistrial and a new trial is the only and the mandatory

remedy."' Id. at 762 (quoting Case, 49 Wash. 2d at 74). Reversing a defendant's

convictions for prosecutorial misconduct is a serious remedy that we do not lightly

impose given the consequential impact on the victim or his or her family and the

expense of a new trial.

       B.     The prosecutor committed egregious misconduct in its closing
              PowerPoint presentation

       A defendant arguing that prosecutorial misconduct violated his or her right

to a fair trial has the burden of showing the prosecutor's conduct was both

improper and prejudicial in the context of the entire trial. Glasmann, 175 Wash. 2d at

704. And where a defendant raises the issue for the first time on appeal, the

defendant must also show "that the misconduct was so flagrant and ill intentioned

that an instruction would not have cured the prejudice." Jd. We do not focus on the

prosecutor's subjective intent in committing misconduct, but instead on whether

the defendant received a fair trial in light of the prejudice caused by the violation

of existing prosecutorial standards and whether that prejudice could have been

cured with a timely objection. Emery, 174 Wash. 2d at 762.

       We have no difficulty holding the prosecutor's conduct in this case was

improper. Closing argument provides an opportunity to draw the jury's attention to


                                           13
State v. Walker, No. 89830-8


the evidence presented, but it does not give a prosecutor the right to present altered

versions of admitted evidence to support the State's theory of the case, to present

derogatory depictions of the defendant, 4 or to express personal opinions on the

defendant's guilt. Glasmann, 176 Wash. 2d at 706-07, 712. Furthermore, RPC 3.4(e)

expressly prohibits a lawyer from vouching for any witness's credibility or stating

a personal opinion "on the guilt or innocence of an accused." The prosecution

committed serious misconduct here in the portions of its PowerPoint presentation

discussed above-it included multiple exhibits that were altered with inflammatory

captions and superimposed text; it suggested to the jury that Walker should be

convicted because he is a callous and greedy person who spent the robbery

proceeds on video games and lobster; it plainly juxtaposed photographs of the

victim with photographs of Walker and his family, some altered with racially

inflammatory text; and it repeatedly and emphatically expressed a personal opinion

on Walker's guilt.

       C.     The misconduct was prejudicial to Walker's case and could not have
              been cured with a timely objection

       Both this case and Glasmann deal with PowerPoint presentations during

closing argument that included altered exhibits, expressions of the prosecutor's




4
We agree with that portion of Justice Gordon McCloud's concurrence noting that some of the
State's PowerPoint slides implicitly encouraged a verdict specifically based on racial prejudice.



                                                14
State v. Walker, No. 89830-8


opinion on the defendant's guilt, and clear efforts to distract the jury from its

proper function as a rational decision-maker. Glasmann required the jury to

analyze the "nuanced distinctions" between different degrees of offenses. !d. at

710. The issue at trial here was the extent, if any, of Walker's involvement in the

crimes, requiring the jury to make sense of a multistage criminal scheme with

several participants playing separate roles. The State's PowerPoint presentation

obfuscated the complicated facts presented to the jury here at least as much as the

presentation in Glasmann did. The State's misconduct here was so flagrant,

pervasive, and prejudicial that it could not have been overcome with a timely

objection and an instruction to the jury to disregard the improper slides. 5

       Our analysis of "prejudicial impact" does not rely on a review of sufficiency

of the evidence. The Court of Appeals minimized the prejudicial impact because

"the State's case was strong and Walker's theory was not nearly as plausible as the

defendants' theories in Reed and Glasmann." State v. Walker, No. 41970-0-II, slip

op. (unpublished portion) at 17 (Wash. Ct. App. Dec. 20, 2013). While the State

had strong evidence in those cases-enough to affirm the convictions had the

defendant challenged the sufficiency of the evidence-"[t]he focus must be on the

misconduct and its impact, not on the evidence that was properly admitted."



5
We decline the State's invitation to adopt the plain error standard contemplated by Fed. R.
Crim. P. 52(b).


                                               15
State v. Walker, No. 89830-8


Glasmann, 17 5 Wash. 2d at 711. The voluminous number of slides depicting

statements of the prosecutor's belief as to defendant's guilt, shown to the jury just

before it was excused for deliberations, is presumptively prejudicial and may in

fact be difficult to overcome, even with an instruction.

       Equally troubling is the Court of Appeals' suggestion that to be entitled to a

fair trial, Walker had the duty to come up with some plausible defense theory

beyond the State's failure to meet its burden of proof and to produce evidence in

support. Walker, slip op. at 16-17 (unpublished portion). This suggestion

disregards "the bedrock upon which the criminal justice system stands"-every

defendant is entitled to a presumption of innocence, which is overcome only when

the State proves guilt beyond a reasonable doubt as determined by an impartial jury

based on evidence presented at a fair trial. State v. Bennett, 161 Wash. 2d 303, 315,

165 P.3d 1241 (2007).

       We decline the State's invitation to disavow Glasmann to the extent it holds

the prosecution should have known it was committing misconduct. 6 Glasmann is

certainly not the first case to hold that visual aids must be used only for their

proper purpose. Nearly 30 years ago, the Court of Appeals observed that "in order



6
 Glasmann does not hold that the color red is inherently prejudicial, that the use of all capital
letters always constitutes shouting, or that the word "guilty," when presented as a written word in
a visual aid, always constitutes an improper expression of the prosecutor's opinion on guilt.
Because it misconstmes our holdings, we need not consider the State's argument that we should
disavow them.


                                                16
State v. Walker, No. 89830-8


to help the jury more easily understand other evidence, modern visual aids can and

should be utilized. A trial judge must, however, be careful to avoid letting the

visual aids be used more for their shock value than to educate." State v. Strandy, 49
Wash. App. 537, 541-42, 745 P.2d 43 (1987). There is also nothing new about the

idea that purported visual aids can cross the line into unadmitted evidence. E.g.,

Hollandv. United States, 348 U.S. 121, 127-28, 75 S. Ct. 127, 99 L. Ed. 150

(1954); Gustin v. Jose, 11 Wash. 348, 350, 39 P. 687 (1895). Given the serious

need to curb abuses of such visual presentations, we encourage trial court judges to

intervene and to preview such slides before they are shown to a jury. Providing the

presiding judicial officer with a printed copy of the PowerPoint slides in advance is

not burdensome and could curtail the necessity of a retrial due to misconduct.

       Walker has met his burden of showing that the State committed

prosecutorial misconduct that was so prejudicial and flagrant that it denied Walker

his constitutional right to a fair trial.

II.    The jury was properly instn1cted on the law of accomplice liability

       While prosecutorial misconduct committed at trial is dispositive, we address

Walker's challenge to the jury instructions in case the issue is raised on remand.

Our review of the legal sufficiency of jury instructions is de novo. State v. Barnes,

153 Wash. 2d 378, 382, 103 P.3d 1219 (2005). Jury instructions are not legally




                                            17
State v. Walker, No. 89830-8


sufficient if they relieve the State of its burden to prove every essential element of

the charged crime. State v. Byrd, 125 Wn.2d 707,713-14, 887 P.2d 396 (1995).

       Walker specifically challenges the definitional and to-convict instructions on

premeditated murder. 7 The definitional instruction reads, "A person commits the

crime of premeditated murder in the first degree, as charged in Count I, when, with

a premeditated intent to cause the death of another person, he or an accomplice

causes the death of another person." Clerk's Papers at 213. The to-convict

instruction reads:

              To convict the defendant of the crime of premeditated murder
       in the first degree, [C]ount I, each of the following elements of the
       crime must be proved beyond a reasonable doubt:
              (1) That on or about [the] 2nd day of June, 2009, the defendant
       or an accomplice acted with intent to cause the death of Kurt Husted;
               (2) That the intent to cause the death was premeditated;
            (3) That Kurt Husted died as a result of the defendant's or an
       accomplice's acts; and
               (4) That any of these acts occurred in the State of Washington.
              If you find from the evidence that each of these elements has
       been proved beyond a reasonable doubt, then it will be your duty to
       return a verdict of guilty.
             On the other hand, if, after weighing all of the evidence, you
       have a reasonable doubt as to any one of these elements, then it will
       be your duty to return a verdict of not guilty.



7
 Walker objected to the to-convict instmction at trial, 12 VRP at 1331, but did not object to the
definitional instmction. Jury instmctions that relieve the State of its burden to prove every
element of the crime charged may be considered for the first time on review. State v. 0 'Hara,
167 Wash. 2d 91, 100-01, 217 P.3d 756 (2009).


                                                18
State v. Walker, No. 89830-8


Id. at 216. Wallzer argues these instructions allowed the jury to convict him as an

accomplice to premeditated murder even if the jury may have believed that the

principal (Finley, the shooter) had committed only intentional murder without

premeditation. This, Walker argues, relieved the State of its burden of proving the

essential element that the principal in fact committed the crime that Walker was

charged with as an accomplice-intentional murder with premeditation.

       In the premeditated murder context, the level of knowledge or intent shared

between an accomplice and principal may be a highly relevant issue. See, e.g.,

State v. Roberts, 142 Wash. 2d 471, 505, 14 P.3d 713 (2000). We do not foreclose the

possibility that the level of shared intent may be important in other cases and

circumstances, including some we have not yet considered, but it is not a relevant

consideration here. 8

       The complicity statute makes an accomplice legally accountable for a crime

"if it is committed by the conduct of another person." RCW 9A.08.020(1)

(emphasis added). The statute provides that one can be liable as an accomplice for

another's conduct even where the accomplice is "legally incapable" of committing


8
 The concurrence ignores the evidence presented in this case and instead attempts to gradually
erode accomplice liability under a hypothetical case. See concurrence (Gordon McCloud, J.) at
9, 13. Contrary to the suggestion that the jurors might have convicted Walker even if he may
have done nothing since he was not the shooter, the evidence presented showed that Walker
planned the robbery with Finley, provided the gun, and ordered Finley to shoot. Jurors are not so
easily confused by multiple instructions and are capable of understanding the difference between
guilt by association and guilt because a person helped plan and carry out a murder.



                                               19
State v. Walker, No. 89830-8


the crime, RCW 9A.08.020(4), and that one can be convicted as an accomplice

even if the principal is not prosecuted for or convicted of the same (or any) crime,

RCW 9A.08.020(6).

       Walker concedes that this court and the Court of Appeals have affirmed

other convictions where a jury may have split the elements between two

participants. Pet'r's Suppl. Br. at 29 (citing State v. McDonald, 138 Wash. 2d 680,

981 P.2d 443 (1999); State v. Hoffman, 116 Wash. 2d 51, 804 P.2d 577 (1991); State

v. Haack, 88 Wash. App. 423, 958 P.2d 1001 (1997)); see State v. Kwan Fai Mak,

105 Wash. 2d 692, 743-45, 718 P.2d 407 (1986), rejected in part on other grounds by

State v. Hill, 123 Wash. 2d 641, 645, 870 P.2d 313 (1994). As held by the Court of

Appeals below, the law of accomplice liability allows the jury to reach a

conviction by splitting the elements of premeditated first degree murder between

accomplices. Walker, 178 Wash. App. at 486 (citing Haack, 88 Wash. App. at 427 -28).

A conviction based on split elements may be affirmed "[s]o long as the State

proved beyond a reasonable doubt to the satisfaction of all of the jurors that at least

one of the participants [had the requisite intent] and at least one but not necessarily

that same participant [committed the criminal act]." Haack, 88 Wash. App. at 429.

       Walker argues that he was not physically present at the shooting, while in

Haack, Hoffman, and McDonald there was evidence that the defendant was

physically present. In some cases this might be an important factual distinction, but



                                          20
State v. Walker, No. 89830-8


here it is not. A trial court's jury instructions must be considered in the context of

the case actually presented. In this case the State introduced evidence that Walker

and Finley planned the crime ahead of time, such that Finley could have

premeditated intent and caused the death. It also introduced evidence that Walker

contemporaneously participated in the crime via cellular phone, and in fact ordered

the shooting, such that Walker could also have both premeditated and partially

caused the death. 9 Walker concedes that splitting the elements makes sense when

there is evidence that both participants acted as principals. Such evidence was

presented here, and the instructions were proper.

III.   The lack of a unanimity instruction on accomplice liability did not violate
       Walker's right to a unanimous jury verdict

       Walker also argues that the jury instructions discussed above, when given

without a unanimity instruction, violated his right to a unanimous jury verdict. We

have already rejected this argument because principal and accomplice liability are

not alternative means. Hoffman, 116 Wash. 2d at 104-05. The Court of Appeals

correctly concluded that the jury needs to unanimously find only that both the

principal and accomplice participated in the crime; it need not unanimously

conclude as to the manner of participation. It does not matter in this case that




9
It is not a defense that another person also partially caused the death. State v. McDonald, 13 8
Wash. 2d 680, 690-91, 981 P.2d 443 (1999).


                                                21
State v. Walker, No. 89830-8


Finley, not Walker, performed the actual shooting given Walker's level of

involvement and participation.

       Walker urges us to disavow this precedent, arguing that the right to a

unanimous verdict under article I, section 21 of the Washington Constitution is

greater than that provided in the United States Constitution under State v. Gunwall,

106 Wash. 2d 54, 720 P.2d 808 (1986). A Gunwall analysis is appropriate where the

contours of the Washington Constitution are not fully developed, but on this issue

our precedent is clear, and Walker's cursory Gunwall analysis is insufficient to

show it should be disavowed. No Washington court has examined article I, section

21 under Gunwall to determine whether or not an accused person has a

constitutional right to jury unanimity as to the mode of participation in a felony

accomplice case, and we decline to do so without sufficient analysis.

                                  CONCLUSIONS

       We affirm the Court of Appeals' holding that the jury instructions properly

stated the law on accomplice liability and did not violate Walker's right to a

unanimous jury verdict. However, we reverse its conclusion that Walker received a

fair trial in light of the prosecutorial misconduct the State committed in its closing

argument and we reverse Walker's convictions and remand for a new trial.




                                          22
    .     .
State v. Walker, No. 89830-8




WE CONCUR:




~~ley.
/~1          .
l( .          ·~~'
                                    (




                               23
State v. Walker (Odies Delandus)




                                    No. 89830-8




      STEPHENS, J. (concurring)-! agree with the majority that the State's

misconduct during closing argument requires reversal of Odies Delandus Walker's

conviction, consistent with our decision in In re Personal Restraint of Glasmann,

175 Wash. 2d 696, 286 P.3d 673 (2012). However, I share Justice Gordon McCloud's

view that the State was entitled to call out admitted evidence during closing

argument and that the misconduct was not as far reaching as the majority suggests.

Therefore, I join Justice Gordon McCloud's concurrence on this issue.

      In light of the court's holding on prosecutorial misconduct during closing

argument, if is unnecessary to opine on any other issues. Nonetheless, the majority

and concurrence correctly recognize that the trial court on remand may benefit from

guidance with respect to the jury instructions addressing accomplice liability. I

concur in the majority's resolution of this issue.
                                      0     •




State v. Walker (Odies Delandus), 89830-8 (Stephens, J. Concurrence)




                                          -2-
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)




                                    No. 89830-8

      GORDON McCLOUD, J. (concurring)-! agree with the majority that the

prosecutor's closing argument in this case contained so much personal opinion,

vouching, and inflammatory imagery that we must reverse. But it is the vouching,

prejudice, and the inflammatory imagery that necessitate reversal, not the

prosecutor's use of actual admitted evidence. And some of the material on the

PowerPoint slides that the majority quotes and reproduces fall into the latter,

permissible category-evidence-rather than the former, impermissible category. I

write separately to try to clarify the difference between the two categories: the

permissible use of unaltered, admitted, but very damaging evidence on the one hand

and the impermissible use of inflammatory images that were not admitted, on the

other. I conclude that the many slides carrying the prosecutor's opinion of "guilty"

are not just impermissible but also inflammatory and prejudicial. The majority,

however, also criticizes several slides that do not contain the prosecutor's opinion.

I write separately to explain the majority's perhaps unstated assumption: those slides

are inflammatory and prejudicial because they highlight the defendant's race.

                                           1
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



      I also write to disagree with the majority's endorsement of the wording of the

elements, or "to convict," instruction. That instruction allowed the jury to convict if

either the accomplice "or" the defendant held a specific mens rea and either the

accomplice "or" the defendant committed specific acts. It is confusing. The problem

is not just the one the majority addresses, i.e., that the instruction allows a conviction

even if the jury concludes that the prohibited act and the prohibited mens rea are

"split" between the defendant and some other participant. The problem is that such

an instruction could be read to allow the jury to convict even if it concludes that both

the prohibited act and the prohibited mens rea are attributable to another participant,

and not to the defendant. I would not endorse that language but would advise trial

courts to go back to using an accomplice liability instruction along with a simple "to

convict" instruction referring solely to the defendant. The combination of the two

allows the jury to convict the defendant as either principal or accomplice without all

the confusion.

       For these reasons, I respectfully concur.

       I.     The Prosecutor Committed Misconduct by Vouching and by Making
              Inflammatory Arguments, but Not by Using Admitted Evidence

       The majority correctly explains that it is impermissible for the prosecutor to

vouch for the credibility of witnesses, to appeal to jury prejudices, or to convey a

personal opinion about the defendant's guilt. In re Pers. Restraint ofGlasmann, 175
                                            2
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



Wn.2d 696,286 P.3d 673 (2012); State v. Lindsay, 180 Wn.2d 423,432,437, 326 P.3d
125 (201.4). The majority tracks the closing argument in this case and explains how

the deputy prosecutor committed each of those errors, again and again, during

closing.

      But not all of the images pictured on the PowerPoint slides that the majority

criticizes contain personal opinions about guilt. Some of them contained actual

quotations from or portions of photos from properly admitted evidence, or both. For

example, the majority criticizes the PowerPoint slide containing a photo of the

defendant's family at dinner after the murder with an inculpatory caption. But the

photo of the family at dinner was admitted (over what sounds like a relevance

objection). Ex. 210; 8 Verbatim Report of Proceedings (VRP) at 775. It was

certainly relevant: whether Walker had extra money burning a hole in his pocket

immediately after a $200,000 robbery is certainly probative of whether he is the one

who committed and benefitted from that robbery. 1 And the record further shows that

witness Williams-Irby testified, when referring to both the murder and the robbery,

that it was Walker himself who stated, after the robbery-murder, "This is how you



       1
           State v. Luvene, 127 Wash. 2d 690, 709, 903 P.2d 960 (1885) (defendant's
"possession of unusual amounts of money around the time of the robbery ... is relevant in
that it has some tendency to make it more probable that [the defendant] committed the
robbery").
                                           3
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



murder these n[___] and get this money. The next time, it will be more money."

8 VRP at 773. I agree that this testimony is highly damaging to Walker. But it was

a statement that witness Williams-Irby attributed to Walker. Id. It is thus both

admissible, Evidence Rule (ER) 801(d)(2), 804(b)(3), and relevant to whether

Walker committed murder and robbery. ER 401. In fact, it's a confession. I think

we should make clear that extremely damaging evidence and confessions, which

constitute actual evidence, are fair game during closing.

      Nevertheless, I agree with the majority that the slide containing the "n___"

quote was improper. I write separately to explain why.

      The problem is that the state altered the photo (Ex. 21 0) of the black defendant

and his black family, at dinner, by superimposing on it a quote highlighting race as

some kind of important factor with the moniker, "niggers." There is no denying that

this word is powerful, gripping, and emotional. But it was irrelevant-there was no

indication of a racial motive in this case, and indeed, the victim apparently

referenced was not even black. In context, placing that quote on that photograph of

the defendant's black family did not just alter both pieces of evidence in violation of

Glasmann.      It also created imagery highlighting the defendant's race-his




                                          4
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



blackness-in a case where that had absolutely no relevance. That alteration of the

evidence is inflammatory, whether the prosecutor intended it or not. 2

       Similarly, the majority correctly criticizes the State for repeatedly using

Walker's booking photo and presenting it once with the caption, '"We are going to

beat this."' Majority at 9 (emphasis and capitalization omitted) (quoting Pl.'s Ex.

243, at 89).    The majority characterizes this and other slides as impermissibly

"altered with inflammatory text." Majority at 8. To be sure, altering evidence on

PowerPoint slides constitutes misconduct. Glasmann, 175 Wash. 2d 696. But the quote

alone would not be improperly damaging.               It was a direct quotation that Ms.

Williams-Irby attributed to Walker. 8 VRP at 781. The court admitted it without

objection. Id. at 779. A trier of fact might interpret it as reflecting consciousness of


       2
          I do not mean to suggest that only prosecutors are susceptible to making
unintentional appeals to race-indeed, criminal defense lawyers and judges can be. See,
e.g., State v. Saintcalle, 178 Wash. 2d 34, 44-48 & n.3, 309 P.3d 327 (2013); L. Song
Richardson & P. A. Goff, Implicit Racial Bias in Public Defender Triage, 122 YALE L.J.
122 (2013) (analyzing unconscious race bias in public defender decision-making). As our
court stated in Saintcalle, 178 Wash. 2d at 34, 42 n.1, "' [B]ias pervades the entire legal system
in general and hence [minorities] do not tmst the court system to resolve their disputes or
administer justice evenhandedly.'" (Quoting TASK FORCE ON RACE AND THE CRIMINAL
JUSTICE SYSTEM, PRELIMINARY REPORT ON RACE AND WASHINGTON'S CRIMINAL JUSTICE
SYSTEM       at    6 (2011)      (second alteration in original),               available     at
http://www .law. washington.edu/About/RaceTaskF orce/preliminary_report_race_criminal
justice_030111.pdf (quoting WASH. ST. MINORITY & JUSTICE COMM'N, 1990 Final
Report          at         xxi      (1990),           available         at          http://www.
courts.wa.gov/committee/pdf/TaskForce.pdf); see also Saintcalle, 178 Wash. 2d at 62
(Madsen, C.J., concurring)). The issue raised in this case, though, was prosecutorial
misconduct.
                                               5
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



guilt, so it is relevant to whether Walker committed the charged crimes. ER 401,

402. Once again, I think we should make clear that it is proper for the State to

highlight that type of statement for the jury.

      Nevertheless, I agree with the majority that all the slides of the booking photo

were improper. I write separately to explain why.

      The first problem is that in one slide, the quote was superimposed on the

defendant's booking photo. This alters both the quote and the photo. The second

problem is that the booking photo was never admitted into evidence in that form.

According to the record we have been supplied with, the booking photo was used as

a part-one-sixth-of the photo montage (Ex. 74A) that an independent witness

viewed before failing to identify, and only later claiming to identify, the defendant's

photo in position two as the driver of an Oldsmobile leaving Walmart after the

murder. 5 VRP at 239-43. The montage was admitted (Ex. 74A). The booking

photo was not. There was probably a good reason for that: booking photos are

notoriously prejudicial and inflammatory and are generally admissible only if

specifically relevant. 3 So the PowerPoint slide showed a doubly altered image-a


       3
         State v. Walter, No. WD 76655,_ S.W.3d _ , 2014 WL 4976913 (Mo. App.
W.D. 2014) at *17-18 ("Giving the State the widest possible latitude, there is still no
rational justification for the prosecutor's use of the mug shot during closing
argument. Showing Walter wearing an inmate uniform with the word 'GUILTY'

                                            6
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



booking photo excised from a part of exhibit 74A with a superimposed quote. The

next problem is that, in context, superimposing that text on a booking photo of the

defendant from after the crime, looking disheveled, antisocial, and tough, highlights

the defendant's appearance at booking. That is an irrelevant fact. Use of one of the

many photos of the crime itself (e.g., Exs. 30A-D, 31A-D, 32A-D, 33A-D, 34A-D,




prominently displayed across his face added nothing to the State's argument. Rather, the
only purpose it could have served was to portray Walter in a negative light to the jury.
Accordingly, the prosecutor injected incompetent and potentially prejudicial matters into
its closing argument by displaying an altered piece of evidence to the jury for the sole
purpose of affecting the jury's opinion of the defendant." (footnote omitted)); State v. Lazo,
209 N.J. 9, 19, 34 A.3d 1233 (2012) ("[a]rrest photos raise particular concerns, though,
because they can inject prejudice by suggesting a defendant has a prior criminal record;"
"an arrest photo may be admitted only if it is presented 'in as neutral a form as possible."'
(quoting State v. Taplin, 230 N.J. Super. 95, 99, 552 A.2d 1015 (App. Div.1988)); Watters
v. State, 313 P.3d 243, 245, 247 (Nev. 2013) ("At trial, the State used a PowerPoint to
support its opening statement to the jury. The presentation included a slide showing
Watters's booldng photo with the word 'GUILTY' written across his battered face." (citing
Glasmann with approval and holding that this constituted prejudicial error)); Area v. State,
71 Md. App. 102, 105-06, 523 A.2d 1064 (1987) (abuse of discretion to admit mug shots
of defendant in a photo array where identity was not in issue); Smith v. Rhay, 419 F .2d 160,
 164 (9th Cir. 1969) ("the introduction into evidence of 'mug shots' for purposes of
identification has been held to be highly prejudicial. The Supreme Court of Washington
has itself seen prejudicial inferences in the introduction of 'mug shots,' State v. Devlin, 145
Wash. 44, 258 P. 826 (1927) ... " (citation omitted)); Williams v. Commonwealth, 810
S.W.2d 511, 513 (Ky.1991) (given prejudice posed by use ofbooldng photos at trial, they
 are inadmissible unless "'(1) the prosecution [had] a demonstrable need to introduce the
photographs; (2) the photos themselves, if shown to the jury, [did] not imply that the
 defendant had a criminal record; and (3) the manner of their introduction at trial must be
 such that it [did] not draw particular attention to the source or implications of the
photographs."' (quoting Redd v. Commonwealth, 591 S.W.2d 704,708 (Ky. App. 1979))).

                                               7
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



35A-D, or 36A-D) would have been far more relevant, but racial differences are not

always clearly apparent in them.

      Race is not a relevant fact in this case. It was a robbery-murder with a greed

motive and a question about whether Mr. Walker, who was not present at the murder

scene itself, orchestrated the crime and gave the kill order. The answer to that

question was based mainly on witness credibility. Where credibility, not race, is the

issue, such a powerful focus on race through altered evidence is error.

      In sum, I agree with the majority that a digital media presentation highlighting

the prosecutor's personal opinion about Walker's guilt over and above the evidence,

throughout closing, constitutes error under Glasmann. But many of the items of

evidence listed above, ifleft unaltered, would not fall into that category. They would

be evidence, which is what the prosecutor is supposed to use in closing argument. It

is the fact that the evidence was altered in a way that emphasized the prosecutor's

opinion and-perhaps unintentionally-the defendant's race that caused the

problem. 4


       4
         There are certainly no explicit appeals to racial bias anywhere in the record. But
we have recognized that our State criminal justice system is not immune from unconscious,
implicit, racial bias and that we need to devise strategies to deal with it. Saintcalle, 178
Wash. 2d at 46-47 nn.3-6. We are not alone. The National Center for State Courts counsels
that implicit bias is pervasive and operates without our awareness: "Unlike explicit bias
(which reflects the attitudes or beliefs that one endorses at a conscious level), implicit bias

                                               8
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



      II.    The Elements Instruction Is Confusing Because It Allows the Jury To
             Convict One Alleged Participant in the Crime Based Solely On
             Another's Actions and Intent

      I also respectfully disagree with the majority's endorsement of an elements

instruction that is confusing. Whether an elements instruction should permit the jury

to convict one defendant upon proof that "an accomplice," but not the defendant,

had the prohibited intent and that "an accomplice," but not the defendant, committed

a prohibited act is a question of first impression in our court. Based on our case law,

we must conclude that such an instruction might be confusing and, hence, we should

not endorse it.

      The challenged elements instruction provides:

             To convict the defendant of the crime of premeditated murder in
      the first degree, [C]ount I, each ofthe following elements of the crime
      must be proved beyond a reasonable doubt:

            (1) That on or about [the] 2nd day of June, 2009, the defendant
      or an accomplice acted with intent to cause the death of Kurt Husted;

              (2)   That the intent to cause the death was premeditated;




is the bias in judgment and/or behavior that results from subtle cognitive processes (e.g.,
implicit attitudes and implicit stereotypes) that often operate at a level below conscious
awareness and without intentional control." NAT'L CTR. FOR STATE COURTS, HELPING
COURTS          ADDRESS        IMPLICIT       BIAS:             FREQUENTLY         ASKED
QUESTIONS, http://www .ncsc.org/~/media/Files/PDF /Topics/Gender%20and%20Racial%
20Fairness/Implicit%20Bias%20FAQs%20rev.ashx (last visited Jan. 8, 2015).


                                             9
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



           (3) That Kurt Husted died as a result of the defendant's or an
      accomplice's acts; and

             (4) That any ofthese acts occurred in the State ofWashington.

             If you find from the evidence that each of these elements has
      been proved beyond a reasonable doubt, then it will be your duty to
      return a verdict of guilty.

             On the other hand, if, after weighing all of the evidence, you have
      a reasonable doubt as to any one of these elements, then it will be your
      duty to return a verdict of not guilty.

Clerk's Papers (CP) at 216 (emphasis added).

      The majority identifies the issue as whether a single error in the elements

instruction, which permitted the jury to "split" the elements of the crime between the

defendant and a different participant, is improper. But the real issue is whether the

double error shown by the elements instruction above, which actually permitted the

jury to convict Walker even if he did nothing and a different participant was the only

one harboring the prohibited mens rea and doing the prohibited acts, is improper. 5

       The answer to that question is that such an instruction can be read as relieving

the State of the burden of proving that Walker harbored the intent or committed the

acts required for murder. It can even be read to relieve the State of the burden of


       5 The majority's note 8 argues that given the amount of evidence against Walker,
the jury could not possibly have convicted Walker on an improper basis. Majority at 19 n.
8. The majority is probably correct about this. But that just means that the error I discuss
below was harmless. It was, however, still an error.
                                            10
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



proving that Walker harbored the lesser mens rea of knowledge or committed the

more limited act of "aid[ing]" required for accomplice liability. In fact, instruction

13 tells the jury that it could convict Walker even if a different participant had "intent

to cause the death" but that Walker did not, and a different participant "acted" with

that intent and committed "acts" causing death but that Walker did not. Jd.

       It is certainly true that under Washington law, a jury can convict a defendant

as an accomplice even if that defendant does not have the same intent as the principal

(or as any other participant) and who   ~id   not commit the same acts as the principal

(or as any other participant). A jury can convict a defendant as an accomplice if that

def~ndant   is the one who "( 1) solicits, commands, encourages, or requests another

person to commit the crime; or (2) aids or agrees to aid another person in planning

or committing the crime." 11 WASHINGTON PRACTICE: WASHINGTON PATTERN

JURY    INSTRUCTIONS:       CRIMINAL     10.51    (3d ed. 2008); see also RCW

9A.08.20(3)(a)(i), (ii); State v. Roberts, 142 Wash. 2d 471, 510, 14 P.3d 713 (2000);

State v. Cronin, 142 Wash. 2d 568, 576-77, 14 P.3d 752 (2000). It is not necessary for

the accomplice's mens rea to match the crime's mens rea; a jury can convict a

defendant as an accomplice even if that defendant has only "'knowledge that [his or

her acts] will promote or facilitate the commission of a crime,"' not intent. State v.

Hoffman, 116 Wash. 2d 51, 104, 804 P.2d 577 (1991) (quoting State v. Guloy, 104

                                            11
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



Wn.2d 412, 431, 705 P.2d 1182 (1985)). This means that a jury could convict

Walker if he were "'present at the scene and ready to assist,"' State v. Rotunno, 95
Wash. 2d 931, 933, 631 P.2d 951 (1981), even if he did not have premeditated intent

to kill and did not himself commit the murder. In fact, a jury could convict Walker

as an accomplice even if the principal was not prosecuted or convicted. RCW

9A.08.020(6); accord State v. Cleman, 18 Wash. App. 495, 499-500, 568 P.2d 832

(1977).

      But a jury cannot convict Walker if he did nothing objectionable at all. The

jury must find, at the very least, that he had knowledge of "the crime" to be

committed and that he acted with knowledge that his conduct would promote or

facilitate that crime. Roberts, 142 Wash. 2d at 510-11; Cronin, 142 Wash. 2d at 579

(conviction reversed); State v. Evans, 154 Wash. 2d 438, 114 P.3d 627 (2005)

(reversing felony murder; jury instruction allowed conviction on murder without

finding he personally attempted or committed the robbery if it found he was only an

accomplice to theft); see also In re Pers. Restraint of Sarausad, 109 Wash. App. 824,

835-36, 39 P.3d 308 (2001) (State must prove accomplice had knowledge of the

crime to be committed, but the State does not have to prove that accomplice knew

details of that crime, such as its degree or elements); see generally State v. W.R., _

Wn.2d _, 336 P.3d 1134 (2014) (the due process clause requires the State to prove

                                          12
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



all elements of charged crime-as defined by the applicable state statute-beyond a

reasonable doubt).

      A jury instruction stating that the jury could convict the defendant of

premeditated murder even if someone else had the prohibited intent or knowledge

and someone else committed the prohibited act or facilitation does not ensure that

that standard is satisfied. That is why instruction 13 can be confusing.

      It is true that instruction 13 requires the jury to find that the other participant

who had the prohibited intent and committed the prohibited act was "an

accomplice." CP at 216. Instruction 9 then defines "accomplice" as one who "either

... encourages ... another person to commit the crime; or ... aids ... another

person in ... committing the crime." CP at 212 (emphasis added). It doesn't say

who the other person has to be, whether it has to be the defendant identified in the

"to convict" instruction or one of the other participants, or what the definition of

"another person" or "participant" is. In sum, the court's instructions require too

many unclear cross-references to ensure that the jury concluded that Walker was a

principal or an accomplice.

       The majority and the Court of Appeals cite several decisions in support of

their conclusions to the contrary and imply that those cases show that the wording

of this elements instruction is well accepted in Washington law. One of these cases

                                           13
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



is State v. Mak, 105 Wash. 2d 692, 740, 718 P.2d 407 (1986), overruled on other

grounds by State v. Hill, 123 Wash. 2d 641, 870 P.2d 313 (1994) (cited by majority at

20). But the "to convict" instruction in Mak was strikingly different than the "to

convict" instruction here. In Mak, the "to convict" instruction listed the following

elements:

           "(1) That on . . . February, 1983, the defendant or an
      accomplice caused the death of the individual named;

             "(2)   That the defendant acted with the intent to cause the death;

            "(3)    That the defendant acted with premeditated intent to cause
      the death;

            "(4) That the death was a result of the acts of the defendant or
      his accomplice;

            "( 5)   That one or more of the following aggravating factors was
      present."

Mak, 105 Wash. 2d at 740. There are two critical differences between Mak and this

case. First, in Mak, the defendant did not raise and the court did not consider the

issue raised here. The only challenge to accomplice liability raised in Mak was

whether "the defendant could be convicted of aggravated murder in the first degree

based on an accomplice theory." Id. at 739. Second, in Mak, the court added the

words "or his accomplice" only to the elements involving the cause of death, not to

the elements concerning intent. See id. at 744 (discussing the instruction with

                                          14
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



approval in part because the words "or an accomplice" were added only to the

elements concerning cause of death, not the elements concerning intent). Thus, the

Mak elements instruction did not suffer the same infirmity as the elements

instruction in this case.

      Another case that the majority and the Court of Appeals cite to support the

notion that a "to convict" instruction like the one used in this case is well accepted

in Washington law is State v. Hoffman, 116 Wash. 2d 51, 804 P.2d 577 (1991).

Majority at 20; State v. Walker, 178 Wash. App. 478,486-87, 315 P.3d 562 (2013). In

Hoffman, this court made several general statements about accomplice liability that

remain correct today, even after Roberts and Cronin, such as:

       [T]he accomplice liability statute predicates criminal liability on
       general knowledge of the crime and not on specific knowledge of the
       elements of the participant's crime. Accomplice liability represents a
       legislative decision that one who participates in a crime is guilty as a
       principal, regardless of the degree of the participation.
116 Wash. 2d at 104 (footnote omitted).

       But with respect to the particular issue about the correct phrasing of the

elements instruction, Hoffman provides the majority with no help. The elements

instruction in Hoffman actually required the jury to find that the defendant personally

committed unlawful acts and personally harbored an unlawful intent before the jury




                                          15
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



could convict him (the court defined "accomplice liability" in a separate instruction);

the elements instruction stated:

           "To convict a Defendant of the crime of Murder in the First
      Degree, each of the following elements of the crime must be proved
      beyond a reasonable doubt:

           "(1) That on or about the 27th day of August, 1986, the
      Defendant shot Louis A. Millard;

            "(2) That the Defendant acted with intent to cause the death of
      Louis A. Millard;

             "(3) That the intent to cause the death was premeditated;

             "(4) That Louis A. Millard died as a result of Defendant's acts;
       and

             "(5) That the acts occurred in Okanogan County, Washington."

!d. at 107-08. The elements instruction in this case was totally different. If the court

had used this Hoffman instn1ction, no error would have occurred.

       Another case cited in support of the elements instruction used here is State v.

Haack, 88 Wash. App. 423, 958 P.2d 1001 (1997). See majority at 20; Walker, 178
Wash. App. at 486. In Haack, the Court of Appeals did state that a jury could convict

even if one participant in a group crime held one intent, another participant held

another intent, and different participants committed different acts with differing

levels of culpable intent or knowledge, causing different levels of harm. But the

court in Haack did not hold that a jury could convict a defendant without the State
                                           16
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



proving that the defendant held any objectionable mens rea or committed any

objectionable act at all. Instead, the Haack court stated,

      So long as the State proved beyond a reasonable doubt ... that at least
      one of the participants intended to inflict great bodily harm and at least
      one but not necessarily that same participant inflicted great bodily harm
      during the attack on the victim, the jury with its differing viewpoints as
      to what actually happened could rationally convict all the participants
      of first degree assault, including Participant D, who struck no blows
      and who did not intend to inflict great bodily harm, but who acted as a
      lookout to alert the remaining participants if the police should arrive.
88 Wash. App. at 429 (emphasis added). Thus, the Haack court actually held that a

jury cannot convict a defendant charged with the group's acts unless the State proves

that that specific defendant is a "participant[]," that that specific defendant took

actions to further the crime ("acted as a lookout"), and that that specific defendant

took those actions to facilitate the crime ("to alert the remaining participants if the

police should arrive"). Id. The elements instruction here contains none of these

prerequisites to conviction.

       Finally, the majority cites to State v. McDonald, 138 Wash. 2d 680, 981 P.2d
443 (1999), as support for the either-or elements instruction given in this case.

Majority at 20.     But the only holding of the McDonald case with regard to

accomplice liability is that accomplice and principal liability are not alternative

means of committing the crime and hence they are not subject to our jurisprudence

on jury unanimity regarding means of commission of a crime. 138 Wash. 2d at 687-
                                          17
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



8 8. Like the decisions cited above, the court in McDonald clearly required the State

to prove that the defendant was a culpable ""participa[nt]'" in the crime and that the

defendant facilitated the crime while having knowledge of the crime, "Here the

jurors need not have decided whether it was Bassett or McDonald who actually killed

Michael 'so long as both participated in the crime.' State v. Hoffman, 116 Wash. 2d
51, 105, 804 P.2d 577 (1991)." Id. at 688. And, in fact, as the McDonald court

described in detail, the State certainly bore that burden of proof in that case:

             Even if the jury concluded that McDonald did not act as a
      principal when he shot Michael in the head, it could have found that
      McDonald aided Bassett in the commission of a crime. McDonald, by
      his own admission, shot Michael Bassett in the head while he was still
      alive. Surely a more compelling example of participation in a crime
      could not be found. We have written that "it matters not that some jurors
      may have believed that the petitioner fired the gun, while others may
      have believed that his only role was in aiding and abetting [the other
      participant], so long as all twelve agreed that he did participate."

Id. at 690 (emphasis added) (alteration in original) (internal quotation marks

omitted) (quoting Hoffman, 116 Wash. 2d at 105).

       I therefore respectfully disagree with the majority's statement that the

elements instruction used in this case is well accepted by this court. I also disagree

with its conclusion that the elements instruction accurately and clearly describes the

law of accomplice liability for the jury. I think that it is far less confusing to instruct

the jury on the elements of the crime in one instruction (without using the alternative

                                            18
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)



"or an accomplice" in that elements instruction) and to provide a definition of

"accomplice liability" in a separate instruction. Each party can then argue its theory

without fear that the jury will convict based upon association, rather than based upon

the defendant's acts and knowledge.

      III.   Conclusion

      I agree with the majority's decision to reverse Walker's conviction due to

prosecutorial misconduct. I respectfully disagree with its statements about the

proper wording of an elements instruction in a case where the court also gives an

accomplice liability instruction. The far better practice is to provide the jury with

the elements of the crime in one instruction, without an either-or clause about who

must commit those elements, and to provide the jury with the definition of

"accomplice liability" in a separate instruction. I therefore concur.




                                          19
State v. Walker (Odies Delandus), No. 89830-8
(Gordon McCloud, J., Concurring)




                                          20